                                                                                                                                                                                                                                                                                                                                                                                                   
EXHIBIT 10.2


EMPLOYMENT AGREEMENT
THIS AGREEMENT is made and entered into this 29th day of October 2014, by and
between WESBANCO BANK, INC. (hereinafter referred to as the “Bank”), CHARLOTTE
A. ZUSCHLAG (hereinafter referred to as the “Executive”), and WESBANCO, INC., a
West Virginia corporation (hereinafter referred to as “Wesbanco”).
WHEREAS, the Executive currently serves as an as executive officer of ESB Bank,
a Pennsylvania chartered savings bank (hereinafter referred to as “ESB”), and
ESB Financial Corporation, a Pennsylvania corporation (hereinafter referred to
as “ESB Financial”);
WHEREAS, ESB Financial, ESB, Wesbanco and the Bank are concurrently entering
into an Agreement and Plan of Merger dated October 29th, 2014, providing for the
merger of ESB Financial with and into Wesbanco (the “Merger”) and the merger of
ESB with and into the Bank;
WHEREAS, the Executive is a party to an Amended and Restated Employment
Agreement with ESB dated November 20, 2012 (the “ESB Employment Agreement”), and
an Amended and Restated Employment Agreement with ESB Financial dated November
20, 2012, (the “ESB Financial Employment Agreement”), both of which agreements
the Executive agrees will be terminated as of the Effective Time of the Merger
(as defined in the Merger Agreement) (the “Effective Date”) pursuant to a
separate Separation Agreement and Release and Waiver of Claims being
concurrently entered into by and among ESB Financial, ESB, Wesbanco and the Bank
(the “Separation Agreement”);
WHEREAS, the parties agree that the Executive shall have a separation from
service for purposes of Section 409A of the Internal Revenue Code (the “Code”)
effective as of the Effective Date of the Merger;
 
 
 
WHEREAS, the Bank wishes to assure itself of the Employee's employment and
continuing services after the Merger in an executive capacity with the Bank,
effective as of the Effective Date of the Merger and for the period described
herein at a level of bona fide services reasonably anticipated to be at a level
equal to 20% or less of the average level of services provided to ESB Financial
and ESB during the 36 month period immediately preceding the Effective Date of
the Merger;
WHEREAS, the Executive is willing to provide such services in accordance with
the terms and conditions of this Agreement and to provide assurances of her
continued employment during the period specified in this Agreement;
WHEREAS, the parties to this Agreement mutually agree that the terms and
conditions of this Agreement will become effective only upon the consummation of
the Merger and the termination of the ESB Employment Agreement and the ESB
Financial Employment Agreement; and
WHEREAS, Wesbanco recognizes the Executive’s ability to contribute to the smooth
integration of ESB into the Wesbanco group following the Merger and desires to
provide for the continued employment of the Executive for a period of time after
the Merger;
NOW, THEREFORE, THIS AGREEMENT WITNESSETH:  That for and in consideration of the
mutual promises and covenants hereinafter contained, the parties hereto do
hereby agree as follows:
1. EMPLOYMENT PERIOD. The Bank agrees to employ the Executive as its Development
Officer for the Pittsburgh market (“Development Officer”), and the Executive
agrees to work in the employ of the Bank, subject to the terms and conditions of
this Agreement, for the period commencing on the Effective Date of the Merger
and ending when she attains the age of 70 (the “Employment Period”). The parties
agree that the position of Development Officer is a position that requires
substantial skill, training and knowledge generally and more particularly of the
operations, employees, customers and the banking market in the Pittsburgh,
 
                                       2
 
Pennsylvania area where the Executive will be employed and that the annual
compensation set forth in Section 2(b) is reasonable compensation in light of
those requirements. The parties also acknowledge that the Executive will be
supervised in her performance of these duties by senior management of the Bank
and that, as supervised, her position will be different and her job description
will be changed and reduced accordingly.
 
   2. TERMS OF EMPLOYMENT WITH WESBANCO.
 
(a) Position and Duties.
 
(i) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled under the policies of the Bank giving
credit, for these purposes, to the Executive for her years of service with ESB,
the Executive shall devote such time and attention to the business of the Bank
as conducted in the Pittsburgh market and to the successful integration of the
then former ESB into the business and operations of the Bank, including, but not
limited to the preservation of the reputation, customers and employees of ESB as
the reputation, customers and employees of the Bank, and such other tasks and
duties that are commensurate with the Executive’s title, status, skills and
experience, that may, from time to time, be assigned by the Board of Directors
of the Bank (the “Board”), and are consistent with the tasks and duties
performed by the Executive prior to the Effective Date of the Merger, except
that the Executive shall not be designated as a chief executive officer and
shall not be required to perform any more than 20% of her previous duties. The
parties reasonably expect that the Executive’s services under this Agreement
will not exceed approximately 15 hours per month.
 
(ii) The Executive’s employment duties with the Bank shall be performed
substantially at the site of ESB’s offices and branches in the Pittsburgh,
Pennsylvania market, excepting such business meetings with the Bank managers in
Wheeling, West Virginia on reasonable notice, and meetings of the Bank Board of
Directors as shall be deemed appropriate by the Bank.  The Bank shall continue
to provide the Executive with office, secretarial and other administrative
support that is substantially comparable to that in effect prior to the
Effective Date of the Merger.  All expenditures in connection with the
Executive’s performance of her duties shall be reimbursed in accordance with the
Bank’s regular policy, including, but not limited to, costs and expenses
incurred in attending meetings in Wheeling, West Virginia.
 
(iii) The Executive may devote reasonable time to activities such as supervision
of personal investments and activities involving professional, charitable,
educational, religious and similar types of activities, speaking engagements and
membership on other boards of directors, provided such activities do not
interfere in any material way with the business of the Bank.  The time involved
in such activities shall not be treated as vacation time.  The Executive shall
be entitled to keep any amounts paid to her in connection with such activities
(e.g., director fees and honoraria).
 
3
 
(iv) Compensation.  During the Employment Period, the Executive shall receive an
annual base salary (“Base Salary”) of $25,000, payable in equal biweekly
installments.
 
(b) Benefits. During the Employment Period, the Executive shall continue to
receive employee benefits and perquisites comparable to those that Wesbanco
provides to its executive officers, including but not limited to participation
in all insurance plans, provided that the Bank shall pay any employee portion of
the insurance premiums with respect to coverage during the first three years of
the Employment Period.  The Bank shall provide or cause to be provided death and
disability benefits with respect to the Executive as follows:
 
(i) Death Benefit.  In the event the Executive dies prior to reaching age 70,
the Bank shall pay directly from the general assets of the Bank or cause to be
paid through a policy of life insurance purchased for such purpose by the Bank
(but not including any group-term life insurance provided as an employee benefit
in accordance with company policy) or a combination of the foregoing, in each
case as determined by the Bank, to the estate of the Executive promptly after
the Bank receives notice of the Executive's death, a death benefit in a lump sum
cash amount equal to $150,000.00 less the aggregate amount of all payments made
to the Executive under Section 2 of this Agreement prior to the date of her
death.
 
(ii) Disability Benefit.  If the Executive becomes Disabled (as defined below)
prior to reaching age 70, the Bank shall pay directly from its general assets or
through a policy of disability insurance purchased by the Bank for such purpose
(but not including any long-term disability insurance provided as an employee
benefit in accordance with company policy) or a combination of the foregoing, in
each case as determined by the Bank, a disability benefit equal in aggregate
amount to $150,000.00 less the aggregate amount of all payments made to the
Executive under Section 2 of this Agreement prior to the date of her
Disability.  For purposes of this Agreement, “Disability” shall mean the
inability of the Executive to provide services under this Agreement for reasons
relating to a physical or mental injury, disease or condition as determined by a
physician selected by the Executive.  The date of the Disability as determined
by such physician shall be the “Disability Effective Date”.  Disability benefits
shall be paid in a lump sum.
 
3. TERMINATION OF EMPLOYMENT.
 
(a) Date of Termination.  “Date of Termination of Employment” shall be (i) if
the Executive’s employment is terminated by the Bank for any reason, the date of
receipt of the Notice of Termination or any other date specified by Wesbanco in
such Notice of Termination; (ii) if the Executive’s employment is terminated by
the Executive’s resignation, the date of receipt of the Notice of Resignation;
and (iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
 
4
 
(b) Death or Disability.  The Executive’s employment and consulting obligations
shall terminate automatically upon the Executive’s death.
 
(c) Resignation.  The Executive may terminate her employment and
her consulting obligations by resigning, provided that she gives the Bank at
least 10 days prior written notice.  If the Executive resigns without Good
Reason, the Bank will owe the Executive only (i) Base Salary earned or accrued
through the date of such resignation, (ii) any unreimbursed business expenses
incurred by the Executive on the Bank’s behalf, (iii) any unpaid accrued
vacation, and (iv) any other amounts required to be paid under any benefit plan
or program in which the Executive participates or any other amounts mandated by
law.
 
(d) Notice of Termination.  Any termination by the Bank or by the Executive
shall be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 14(a).
 
4.  
OBLIGATIONS OF THE PARTIES UPON EMPLOYMENT TERMINATION.

 
(a) Obligations of the Bank.
 
(i) If the Executive’s employment and/or consulting obligations terminate by
reason of her death or Disability, the Bank shall pay or cause to be paid the
Death Benefit or the Disability Benefit, as the case may be.  If the Executive’s
employment shall be terminated by the Bank for any reason other than Cause or by
the Executive for Good Reason (as such terms are defined below) during the
Employment Period, the Bank shall pay to the Executive in a lump sum in cash
within 10 days:  (A) all Base Salary that would have been payable to the
Executive during the Employment Period, (B) any unreimbursed business expenses
incurred by the Executive on the Bank’s behalf, (C) any unpaid accrued vacation,
and (D) any other amounts required to be paid under any benefit plan or program
in which the Executive participates or any other amounts mandated by law.
 
(ii) To the extent not theretofore paid or provided, the Bank shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or that the Executive is eligible to receive under any plan, program,
policy or practice or other contract or agreement of the Bank and its affiliated
companies.
 
(iii) The Executive shall be entitled to be reimbursed her reasonable and
necessary business expenses incurred in connection with any services to be
performed hereunder.
 
(b) Obligations of the Executive.  In addition to the confidentiality
obligations set forth in Section 5, if the Executive’s employment terminates for
any reason other than death, Disability, Cause or Resignation for Good Reason,
the Executive shall provide consulting services to the Bank until reaching age
70.  In such event, the Executive shall render consulting services at such times
and in such places as are mutually agreeable and with reasonable notice and for
such consulting fees as are mutually agreed to by the parties (the “Consulting
Fees”).  It
 
5
 
is the intention of the parties hereto that following the Date of Termination of
Employment and up to age 70, the Executive shall perform services hereunder as
an independent contractor and the consulting arrangement hereunder shall not
constitute an employment relationship, nor shall the Executive be considered an
employee of the Bank for any purpose after the Date of Termination of
Employment.
 
(c) Cause.  For purposes of this Agreement, “Cause” shall mean the conviction of
the Executive of a felony or a determination by the Board of the Bank made in
good faith after the Executive and counsel are afforded an opportunity to
address the Board of the Bank on the matter that the Executive has engaged in
embezzlement, defalcation or other act constituting theft as the term theft is
generally understood involving the funds of the Bank.
 
(d) Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
during the Employment Period:  (i) a requirement that the Executive be based at
any place other than Ellwood City, Pennsylvania or at a location that is not
within a commuting distance of 25 miles or less from the Executive’s residence,
except for reasonable travel on Bank business; (ii) a material demotion of the
Executive from her position as Development Officer; (iii) a reduction in the
Executive’s salary or a material adverse change in the Executive’s perquisites,
benefits, contingent benefits or vacation, other than as part of an overall
program applied uniformly and with equitable effect to all members of the senior
management of the Bank; (iv) a material permanent increase in the required hours
of work or the workload of the Executive, unrelated to the transition activities
in the Pittsburgh market; or (v) any action by the Bank removing or purporting
to remove her from the office of the Development Officer.
 
5. CONFIDENTIAL AND PROPRIETARY INFORMATION.  Without the prior written consent
of the Bank, the Executive shall not, directly or indirectly, divulge to any
person, or use for her own benefit, any confidential or proprietary information
relating to the business affairs, customers or methods of operation of the Bank
acquired by her prior to the effective date of this Agreement or concerning the
business, affairs, customers or acquisition candidates of the Bank, acquired by
her during her previous employment with ESB or during the performance of her
duties hereunder, it being the intent of the Bank and the Executive to restrict
the Executive from disseminating or using any information which is unpublished
and not readily available to the general public. Notwithstanding the foregoing,
the Executive shall be authorized to disclose confidential information (i) as
may be required by law or legal process after providing the Bank with prior
written notice and an opportunity to respond to such disclosure request and seek
protection for such confidential information (unless such notice is prohibited
by law); (ii) in any civil or criminal proceeding after providing the Bank with
prior written notice and an opportunity to seek protection for such confidential
information; and (iii) with the prior written consent of the Bank.
 
6. HEALTH INSURANCE.  In the event that either (i) the Executive’s employment is
terminated by the Bank for other than Cause or the Executive’s death or (ii)
such employment is terminated by the Executive for Good Reason, then the Bank
shall:
 
(a) Maintain and provide for a period ending at the earlier of (i) attainment of
age 70 or (ii) the date of the Executive’s full-time employment by another
employer (provided
 
6
 
that the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (a)) at no cost to
the Executive, the Executive’s continued participation in all group insurance,
life insurance, health and accident insurance, and disability insurance offered
by the Bank in which the Executive was participating immediately prior to the
Date of Termination. Such coverage shall be provided on the same terms as
similar coverage is provided to other employees of the Bank, provided that any
insurance premiums payable by the Bank or any successors pursuant to this
Section 6 shall be payable at such time and in such amounts (except that the
Bank shall pay any employee portion of the premiums with respect to coverage
during the first three years following the Effective Date of the Merger) as if
the Executive was still an employee of the Bank, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Bank in any taxable year shall not
affect the amount of insurance premiums required to be paid by the Bank in any
other taxable year; and
 
(b) Upon the Executive attaining age 70, the Executive shall be provided
coverage under any group Medicare supplement medical insurance plan then in
effect and maintained by the Bank, or absent such plan by an individual Medicare
supplement plan of the Executive’s choosing, and the Bank shall pay the premiums
on such policy for a period ending with the Executive’s death.
 
7. FULL SETTLEMENT.  Except as provided for in Section 5, the Bank’s obligation
to pay the Base Salary and Consulting Fees provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Bank may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement.
 
8. INDEMNIFICATION AND INSURANCE.  Wesbanco will indemnify and hold harmless the
Executive for all costs, liability and expenses (including reasonable attorneys'
fees) during the Employment Period and following the Executive's Date of
Termination, for all acts and omissions of the Executive that relate to the
Executive's employment with ESB, Wesbanco or any of their affiliates, to the
maximum extent permitted by law.  The Executive shall be entitled to coverage
under the directors' and officers' liability coverage maintained by Wesbanco, as
in effect from time to time, to the same extent as senior executive officers and
directors of Wesbanco, during the Employment Period and following the
Executive's Date of Termination.
 
9. GROSS-UP PAYMENT BY WESBANCO.  (a) In the event that any payment, benefit or
distribution by or on behalf of Wesbanco, the Bank, ESB Financial or ESB to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, the Non-Competition
Agreement being concurrently entered into by the parties (the “Non-Competition
Agreement”), the Separation Agreement, the benefit plans of the foregoing
entities or otherwise, but determined without regard to any additional payments
required under this Section) (the "Payments") is determined to be a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code or any successor
or substitute provision, with the effect that the Executive is liable for the
payment of the excise tax described in Section 4999 of
 
7
 
the Code or any successor or substitute provision (the "Excise Tax"), then
Wesbanco shall pay to the Executive an additional amount (the "Gross-Up
Payment") such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Payments and any federal, state and local income taxes,
employment-related taxes (including Social Security and Medicare taxes) and
Excise Tax on the Gross-Up Payment, shall be equal to the Payments.
 
(b)           All determinations required to be made under this Section 9, and
the assumptions to be utilized in arriving at such determination, shall be made
by the certified public accounting firm used for auditing purposes by Wesbanco
immediately prior to the Executive's separation from service (the "Accounting
Firm"), which shall provide detailed supporting calculations both to Wesbanco
and the Executive.  Wesbanco shall pay all fees and expenses of the Accounting
Firm.  Any determination by the Accounting Firm shall be binding upon Wesbanco
and the Executive, except as provided in subparagraph (c) below.
 
(c)           As a result of the uncertainty in the application of Sections 280G
and 4999 of the Code at the time of the initial determination by the Accounting
Firm hereunder, it is possible that the Internal Revenue Service ("IRS") or
other agency will claim that a greater or lesser Excise Tax is due.  In the
event that the Excise Tax is finally determined to be less than the amount taken
into account hereunder in calculating any Gross-Up Payment, the Executive shall
repay to Wesbanco, within thirty (30) days following the date that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income taxes
and employment-related taxes imposed on the Gross-Up Payment being repaid by the
Executive to the extent that such repayment results in a reduction in Excise Tax
and/or a federal, state or local income tax or employment-related tax), plus
interest on the amount of such repayment at 120% of the short-term applicable
federal rate provided in Section 1274(b)(2)(B) of the Code.  In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the initial Gross-Up Payment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the initial
Gross-Up Payment), which initial Gross-Up Payment may be zero, Wesbanco shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) at the time that the amount of such excess is finally determined.
 
(d)           In each calendar year that the Executive receives payments of
benefits that constitute a parachute amount, the Executive shall report on her
state, local and federal income tax returns such information as is consistent
with the determination made by the Accounting Firm as described above.  Wesbanco
shall indemnify and hold the Executive harmless from any and all losses, costs
and expenses (including without limitation, reasonable attorneys' fees,
interest, fines and penalties) which the Executive incurs as a result of so
reporting such information, with such indemnification to be paid by Wesbanco to
the Executive as soon as practicable and in any event within thirty (30) days
following the date the amount subject to indemnification was determined.  The
Executive shall promptly notify Wesbanco in writing whenever the Executive
receives notice of the institution of a judicial or administrative proceeding,
formal or informal, in which the federal tax treatment under Section 4999 of the
Code of any amount paid or payable under this Section 8 is being reviewed or is
in dispute.  The
 
8
 
Executive and Wesbanco shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the
Payments.  Wesbanco shall pay all fees and expenses of the Executive relating to
a claim by the IRS or other agency.


10. DELEGATION OF DUTIES, ASSIGNMENT OF RIGHTS, AND AMENDMENT.  The Executive
may not delegate the performance of any of her obligations or duties except as
to such duties as may be performed by employees of Wesbanco or its affiliate
bank in the ordinary course of their duties, nor assign any rights hereunder
without the prior written consent of the Bank.  Any such purported delegation or
assignment in the absence of such written consent shall be void.  This
Employment Agreement cannot be altered or otherwise amended except pursuant to
an instrument in writing signed by each of the parties hereto.
 
11. GOVERNING LAW AND ENTIRE AGREEMENT.  This Employment Agreement shall be
construed and governed in accordance with the laws of the State of Pennsylvania,
contains the entire agreement between the parties with respect to the services
contemplated herein, and supersedes all previous commitments in writing between
the Bank and the Executive with respect to the subject matter hereof, provided
that the Separation Agreement and the Non-Competition Agreement shall continue
in full force and effect
 
12. MEMBERSHIP ON THE BOARD OF DIRECTORS.  To the extent required under the
Merger Agreement, the Executive shall be appointed to a position as a member of
the Board of Directors of Wesbanco to serve for a minimum period of three (3)
years.
 
13. MISCELLANEOUS.
 
(a) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:               Charlotte A. Zuschlag
At the address last appearing on
the personnel records of the Bank


If to Wesbanco or               Wesbanco, Inc.
the Bank:                               1 Bank Plaza
Wheeling, WV 26003-3362
Attn: Todd F. Clossin
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.  In lieu of personal notice or deposit
in the U.S. mail, a party may give notice by confirmed telegram, telex or fax,
which shall be effective upon receipt.
 
(b) All reasonable costs and expenses (including fees and disbursements of
counsel) incurred by the Executive in seeking to interpret this Agreement or
enforce rights 
 
9
 
pursuant to this Agreement shall be paid on behalf of or reimbursed to the
Executive promptly by the Company, if the Executive is successful in any respect
in asserting such rights.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d) The Executive’s or the Bank’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Bank may have hereunder shall not be deemed a waiver of similar
provisions or rights at any subsequent time.
 
(e) This Agreement shall be null and void, ab initio, and of no further effect
if the Merger Agreement is terminated before the Effective Date of the Merger.
 
(f) The parties may execute this Agreement in one or more counterparts, all of
which together shall constitute one Agreement.
 
14. CERTAIN OBLIGATIONS OF WESBANCO.  In the event that any provisions of this
Agreement are subsequently deemed to be unenforceable in any respect against the
Bank pursuant to applicable banking law, it is the intention of the parties to
create pursuant to this Agreement a valid employment for a definite term with
specified benefits.  As an inducement for the Executive and the Bank to enter
into this Agreement whereby the Executive would be employed by the Bank for a
definite term, Wesbanco hereby undertakes the independent, separate and
unconditional obligation to the Executive to pay all amounts which are or may
become due to the Executive under this Agreement as set forth herein, regardless
of the status of the direct or indirect enforceability or validity of the Bank's
obligation to pay any or all such amounts as may be due hereunder to the
Executive.


 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from their respective Boards of Directors,
Wesbanco and the Bank have caused this Agreement to be executed in their
respective names on their behalf, all as of the day and year first written
above.
 
                        /s/ Charlotte A. Zuschlag
CHARLOTTE A. ZUSCHLAG




WESBANCO, INC.




By: /s/ Todd F. Clossin
Its President/CEO


10

WESBANCO BANK, INC.




By: /s/ Todd F. Clossin
Its President/CEO


11